GEORGE Rose Smith, Justice. In this condemnation proceeding the highway department, in order to widen Highway 25 in the city of Paragould, is taking about 2,000 square feet of the Alvin Samuel Gin Company’s property. The strip being taken had been used as a parking and service area for the company’s cotton gin. In appealing from a verdict and judgment for $10,000 the highway department contends that the testimony of Alvin Samuel, the company’s president and active manager, should have been stricken, and that there is no substantial evidence to support the award. We find no merit in either contention. Samuel had been engaged in the ginning business in Paragould for 18 years. In addition to being the president of the corporate landowner, he was a bank director and in that capacity had become familiar with property and loan values. He had also bought and sold property himself. Samuel estimated the company’s damages at $18,000. He explained that the taking deprived the company of ten parking spaces for 5-bale trailers. The company would also be compelled to change its parking pattern, effectively depriving it of another 2,000 square feet of usable space. Two additional men would be needed to handle the parking. Samuel also relied upon a sale of comparable property, about a block and a half from the gin site, at a price confirming his estimate of the company’s damages. Counsel for the appellant cite no authority for their suggestion that one comparable sale is not a sufficient basis for a witness’s opinion as to market value, nor can we discern any basis for such a rule. We find that Samuel’s testimony was competent substantial evidence supporting the $10,000 verdict. Affirmed.